FILED
                            NOT FOR PUBLICATION
                                                                             FEB 09 2018
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HARRISON BENJAMIN KINNEY,                        No.   17-15255

              Plaintiff-Appellant,               D.C. No. 3:16-cv-03211-CRB

 v.
                                                 MEMORANDUM*
NOB HILL GRILL; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted February 6, 2018**
                              San Francisco, California

Before: THOMAS, Chief Judge, and D.W. NELSON and CHRISTEN, Circuit
Judges.

      Harrison Kinney appeals the district court’s grant against him of judgment

on the pleadings. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm in part and dismiss in part.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff’s claim for prospective injunctive relief under the Americans with

Disabilities Act, 42 U.S.C. § 12101, et. seq., became moot when the restaurant

closed.

      Given the absence of any available relief under federal law, the district court

did not abuse its discretion in declining to exercise supplemental jurisdiction over

plaintiff’s state-law claims. 28 U.S.C. § 1367(c)(3); City of Colton v. American

Promotional Events, Inc.-West, 614 F.3d 998, 1008 (9th Cir. 2010).

      Given our resolution of this appeal, we need not decide any other question

presented by this case.

      All pending motions are denied as moot.

      AFFIRMED IN PART; DISMISSED IN PART.




                                          2